

THIRD AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, the Board of Directors of Graphic Packaging Holding Company (the
“Company”) has delegated to the Retirement Committee of Graphic Packaging
International, Inc. (the “Retirement Committee”) the responsibility to make
certain amendments to the GPI Savings Plan (the “Plan”); and


WHEREAS, the Retirement Committee deems it desirable to retroactively amend the
Plan, in a manner approved by the Internal Revenue Service under its Voluntary
Correction Program, to include as eligible compensation, for a limited period of
time, certain wage types that, due to an administrative error, were improperly
treated as eligible compensation under the Plan;
    
NOW, THEREFORE, BE IT RESOLVED, that, effective as of September 24, 2009, the
Plan is hereby amended as follows:


1.    Section 1.21(a) of the Plan is amended by adding the following sentence
after the third sentence of such section:


“Notwithstanding the foregoing exclusions, for the period beginning
September 24, 2009 and ending August 25, 2015, Compensation shall include any
payments made using payroll code ‘1099,’ as reflected in the administrative
records of the Controlling Company.”


BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Third
Amendment to the GPI Savings Plan this 4th day of March, 2016.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By:
/s/ Stephen R. Scherger
 
Stephen R. Scherger
 
 
By:
/s/ Carla J. Chaney
 
Carla J. Chaney
 
 
By:
/s/ Debbie Frank
 
Debbie Frank
 
 
By:
/s/ Brad Ankerholz
 
Brad Ankerholz
 
 
By:
/s/ Brian A. Wilson
 
Brian W. Wilson



w:\4577.005\docs\3rd amendment gpi savings (1-1-2015 restatement)_v2.docx


1